Ford Motor Company and




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          September 3, 2014

                                         No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco De
                Los Santos, Deceased, and Juan De Los Santos, Individually,
                                        Appellants

                                                   v.

                    FORD MOTOR COMPANY and Marco Anthony Soliz, Jr.,
                                   Appellees

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 11-08-50394-CV
                          Honorable Richard C. Terrell, Judge Presiding


                                             O R D E R

        A copy of Cross-Appellant’s notice of appeal was filed in this court on August 12, 2014. At
that time, the clerk of this court notified Cross-Appellant that the $175.00 filing fee had not been paid
and the docketing statement had not been filed. The notice warned Appellant that his appeal was
subject to being dismissed for failure to pay the filing fee. Cross-Appellant appears to be represented
by retained counsel, and our records do not establish that Cross-Appellant is excused by statute or
rule from paying the filing fee or filing the docketing statement. See TEX. R. APP. P. 5, 20.1, 32.1.
        We therefore ORDER Cross-Appellant Marco Soliz, Jr. to show cause in writing within ten
days of the date of this order that either (1) the filing fee has been paid, or (2) Cross-Appellant is
entitled to appeal without paying the filing fee, and to file a docketing statement with this court. If
Cross-Appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 5, 42.3(c).
        All other appellate deadlines are suspended pending further order of this court.


                                                        _________________________________
                                                        Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 3rd day of September, 2014.

                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court